                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


SERGIO ALPIZAR,                                §
                                               §
                  Plaintiff,                   §                SA-17-CV-00712-FB
                                               §
vs.                                            §
                                               §
JOHN CHRISTNER TRUCKING, LLC,                  §
THREE DIAMOND LEASING, LLC,                    §
JACK EUGENE HEIN,                              §
                                               §
                  Defendants.                  §



                   REPORT AND RECOMMENDATION AND ORDER
                     OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation and Order concerns the following four motions before

the Court: Defendants’ Objection and Motion to Strike the Testimony of Plaintiff Expert,

Everett Dillman, Ph.D. [#31] and Defendants’ Objection and Motion to Strike the Testimony of

Plaintiff Expert, Kerry Nelson [#38], Defendants’ Motion for Summary Judgment on Gross

Negligence [#41], and Defendants’ Motion for Summary Judgment on Plaintiff’s “Direct”

Claims of Negligence [#43].     All pretrial matters in this case have been referred to the

undersigned for disposition pursuant to Western District of Texas Local Rule CV-72 and

Appendix C [#14], and the undersigned has authority to enter an order as to Defendants’ Motions

to Strike pursuant to 28 U.S.C. § 636(b)(1)(A) and a recommendation as to Defendants’ Motions

for Summary Judgment pursuant to 28 U.S.C. § 636(b)(1)(B).

       In reviewing these motions, the Court has also considered Plaintiff’s Response to

Defendants’ Objection and Motion to Strike the Testimony of Plaintiff Expert, Everett Dillman,


                                              1
Ph.D. [#35], Plaintiff’s Response to Defendants’ Objection and Motion to Strike the Testimony

of Plaintiff Expert, Kerry Nelson [#38], Plaintiff’s Response to Defendants John Christner

Trucking LLC and Three Diamond Leasing LLC.’s Motion for Summary Judgment on Plaintiff’s

“Direct” Claims of Negligence [#45], Plaintiff’s Response to Defendants John Christner

Trucking LLC and Three Diamond Leasing LLC.’s Motion for Summary Judgment on Gross

Negligence [#46], Defendants’ Reply on Summary Judgment on Gross Negligence Claims [#48],

Defendants’ Reply on Summary Judgment on “Direct” Negligence Claims [#49]. The Court

held a hearing on the motions on January 29, 2019, at which all parties were present as

represented through counsel.

       Having considered the written filings before the Court, the arguments of the parties at the

hearing, the record in this case, and the governing law, the Court will recommend that

Defendants’ Motion for Summary Judgment on Gross Negligence [#41] be granted in part and

denied in part and recommend that Defendants’ Motion for Summary Judgment on Plaintiff’s

“Direct” Claims of Negligence [#43] be granted. The Court will also order that Defendants’

Motion to Strike the Testimony of Plaintiff Expert, Everett Dillman, Ph.D. [#31] be denied and

Defendants’ Objection and Motion to Strike the Testimony of Plaintiff Expert, Kerry Nelson

[#38] be granted in part and denied in part.

                                        I. Background

       This case involves a motor-vehicle collision between Plaintiff Sergio Alpizar and a

commercial 18-wheeler allegedly operated by Defendant Jack Eugene Hein (“Hein”) on behalf

of Defendants John Christner Trucking (“JCT”) and Three Diamond Leasing, LLC. (Orig. Pet.

[#1-2] at 21.) Plaintiff originally filed this action in state court, and Defendants removed the

Petition to this Court on July 31, 2017 on the basis of diversity jurisdiction [#1]. Plaintiff



                                                2
thereafter filed a First Amended Complaint, which alleges claims of negligence against Hein,

claims of negligence against JCT and Three Diamond Leasing based on a theory of respondeat

superior, claims of “direct” negligence against JCT and Three Diamond Leasing for negligent

hiring, training, supervision, retention, and entrustment of Hein, and claims of gross negligence

against all Defendants [#5]. Defendants now move for summary judgment on Plaintiffs’ claims

of gross negligence against all Defendants [#43], for summary judgment on Plaintiffs’ claims of

“direct” negligence against Defendants JCT and Three Diamond Leasing, and for summary

judgment on Plaintiff’s claim of negligence based on a theory of respondeat superior against

Three Diamond Leasing,1 on the basis that Plaintiff was not employed by this entity [#41].

Defendants also move to strike two of Plaintiff’s designated experts—Everett Dillman, Ph.D.

[#31] and Kerry Nelson [#38]. The Court will first address the summary judgment motions and

then the motions to exclude Plaintiff’s experts.

               II. Three Diamond Leasing’s Motions for Summary Judgment

       At the hearing, Plaintiff indicated that he does not oppose Defendants’ motions for

summary judgment on his claims against Three Diamond Leasing, as discovery revealed that this

entity was not Plaintiff’s employer and only a leasing agency. In light of Plaintiff’s lack of

opposition, the undersigned will recommend the Court grant Defendants summary judgment on

all of Plaintiff’s claims against Three Diamond Leasing.

                    III. Hein and JCT’s Motions for Summary Judgment

       Only Defendants’ motions for summary judgment on certain claims against Hein and JCT

are contested. Defendants claim they are entitled to summary judgment as a matter of law on


       1
          Defendants do not move for summary judgment on Plaintiff’s claim of simple
negligence against Hein or Plaintiff’s claims against JCT based on a theory of respondeat
superior.


                                                   3
Plaintiff’s claims of gross negligence against Hein and JCT and on Plaintiff’s claims of negligent

hiring, training, supervision, retention, and entrustment against JCT. Defendants’ motions for

summary judgment should be denied as to Hein but granted as to JCT.

A.     Summary Judgment Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

       The party moving for summary judgment bears the initial burden of “informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at

323. Once the movant carries its burden, the burden shifts to the nonmoving party to establish

the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th

Cir. 1995). The non-movant must respond to the motion by setting forth particular facts

indicating that there is a genuine issue for trial. Miss. River Basin Alliance v. Westphal, 230 F.3d

170, 174 (5th Cir. 2000). The parties may satisfy their respective burdens by tendering

depositions, affidavits, and other competent evidence. Topalian v. Ehrman, 954 F.2d 1125, 1131

(5th Cir. 1992). The Court will view the summary judgment evidence in the light most favorable

to the non-movant. Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993). “After the non-movant



                                                 4
has been given the opportunity to raise a genuine factual issue, if no reasonable juror could find

for the non-movant, summary judgment will be granted.” Westphal, 230 F.3d at 174.

B.     Summary Judgment Record

       The undisputed summary judgment record establishes the following: On May 3, 2017,

Hein was traveling north on I-35 after making a delivery for JCT at an H-E-B in San Antonio.

(Hein Dep. [#41-1] at 39:5–40:7.) At the time of the accident, Hein was on his way to a Flying J

to park his truck and wait for his next assignment from JCT. (Id. at 39:1–51:18.) Hein was

driving in the right-hand lane of the interstate when Plaintiff passed him from the left. (Id. at

53:10–25.) Approximately thirty seconds to a minute and a half later, additional traffic merged

from the left to right-hand lane to make an exit, causing the entire lane of traffic to brake. (Id. at

57:10–24.) Hein attempted to brake and veer his truck to the right shoulder, but he failed to

break in time and rear-ended Plaintiff’s vehicle. (Id. at 71:3–21; Crash Report [#46-3] at 3.) The

Crash Report estimates the collision occurred at 4:57 p.m. (Crash Report [#46-3] at 2.)

       The records from Hein’s personal cell phone, which he carries for business and personal

use while on the job, display over 40 calls on May 3, 2017, ten of which were calls made by

Plaintiff to various numbers in Sapulka, Oklahoma during the 10-minute period from 4:50 p.m.

to 5:00 p.m. (Cell Records [#46-1] at 10–11.) None of these calls exceeded 3 minutes, and the

majority of the calls were only one minute long. (Id.) Hein testified in his deposition that these

calls were to JCT to report the accident; that he was not on his cell phone at the time of the

collision or immediately prior to the collision; and that when he uses his cell phone on the job he

always uses a Bluetooth hands-free device. (Hein Dep. [#46-2] at 59:7–17; 61:2–22.) There is

no evidence that Hein was speeding at the time of the accident. (Id. at 65:1–9.)




                                                  5
       Hein has received several traffic citations in recent years: a speeding ticket in 2015 while

driving his personal pickup truck; a speeding ticket in 2016 for the same; and a ticket in May

2013 for speeding and driving in a restricted lane while driving an 18-wheeler for a previous

employer. (Id. at 27:1–28:15; Employee File [#46-5] at 33.) Besides the collision at issue in this

lawsuit, Hein has never had any other accidents involving other vehicles. (Hein Dep. [#41-1] at

28:18–21.) A search of Hein’s employment records indicates, however, that he received a

company policy violation and unsatisfactory safety record during his work with a prior employer,

Celadon Trucking Services, in early 2013 and another unsatisfactory safety record with a

separate prior employer, Western Express, Inc., in later 2013. (Employee File [#46-5] at 19–20.)

       It is also undisputed that Hein was given a driving test upon hiring by JCT and was

required to watch a number of safety videos before being dispatched on his first drive. (Hein

Dep. [#41-1] at 84:4–13, 85:16–86:1.) The videos covered how to approach an intersection,

being attentive in traffic, maintaining safe driving distances, and appropriate speed. (Id. at 86:1–

23.) Hein received a Certificate of Completion for JCT’s Orientation Curriculum on May 8,

2015. (Employee File [#46-5] at 32.) Hein was given a drug test upon hiring, which was

negative. (Id. at 38.) There is no evidence that Hein’s employer provided him with ongoing

training throughout his employment. (Nelson Dep. [#46-6] at 137:11–14.)

C.     Analysis

       The evidence in the record generates material issues of fact that preclude granting

Defendants’ motions for summary judgment on Plaintiff’s gross negligence claim against Hein,

but the record establishes that Defendants are entitled to judgment as a matter of law on

Plaintiff’s gross negligence claim against JCT, as well as on Plaintiff’s claim against JCT for

negligent hiring, training, supervision, retention, and entrustment.



                                                 6
       i.      Gross Negligence of Hein

       Plaintiff alleges that Hein was grossly negligent in his operation of the 18-wheeler that

rear-ended Plaintiff’s vehicle on May 3, 2017.          (First Am. Compl. [#5] at ¶¶ 22–25.)

Defendants contend that Plaintiff cannot establish his claim of gross negligence against Hein as a

matter of law. The undersigned disagrees; the summary judgment record raises a genuine issue

of material fact on the elements of Plaintiff’s gross negligence claim.

       Texas law governs this diversity action. R & L Inv. Prop., L.L.C. v. Hamm, 715 F.3d

145, 148–49 (5th Cir. 2013). Under Texas law, a plaintiff is entitled to punitive damages upon a

showing of gross negligence. Hansen v. Johns-Manville Prod. Corp., 734 F.2d 1036, 1040 (5th

Cir. 1984). To prevail on his claim of gross negligence against Hein, Plaintiff must prove both

an objective and subjective component of his claim: (1) that viewed objectively from the

standpoint of Hein at the time of the events underlying this suit, the act or omission of Hein

involved an extreme degree of risk, considering the probability and magnitude of the potential

harm to others; and (2) Hein had actual, subjective awareness of the risk involved, but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others.

See Tex. Civ. Prac. & Rem. Code § 41.001(11); U–Haul Int’l, Inc. v. Waldrip, 380 S.W.3d 118,

137 (Tex. 2012).

       Under the objective component, “extreme risk” is not a remote possibility or even a high

probability of minor harm, but rather the likelihood of the plaintiff’s serious injury. U–Haul

Int’l, Inc., 380 S.W.3d at 137 (citations omitted). The objective prong (the degree of risk) is

viewed from the time of the accident, not in hindsight. N. Am. Van Lines, Inc. v. Emmons, 50

S.W.3d 103, 128 (Tex. App.—Beaumont 2001, no pet.).




                                                 7
       As to the subjective component, an act or omission that is merely thoughtless, careless, or

not inordinately risky cannot be grossly negligent. Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 22

(Tex. 1994), superseded by statute on other grounds as stated in U-Haul Int’l, Inc., 380 S.W.3d

118. Only if the defendant’s act or omission is unjustifiable and likely to cause serious harm can

it be grossly negligent; i.e., the situation must be “highly dangerous.” Id.; Wal–Mart Stores, Inc.

v. Alexander, 868 S.W.2d 322, 326 (Tex. 1993). Thus, a party cannot be liable for gross

negligence when it actually and subjectively believes that circumstances pose no risk to the

injured party, even if he or she is wrong. U–Haul Int’l, Inc., 380 S.W.3d at 141 (citation

omitted).   A defendant’s subjective mental state can be proven by direct or circumstantial

evidence. Transp. Ins. Co. v. Moriel, 879 S.W.2d at 23.

       Plaintiff must prove these elements by clear and convincing evidence.             Diamond

Shamrock Ref. Co., L.P. v. Hall, 168 S.W.3d 164, 166 (Tex. 2005). The “clear and convincing”

burden “means the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.” Tex. Civ.

Prac. & Rem. Code § 41.001(2). This is a high burden, as “punitive damages are proper only in

the most exceptional cases.” Transp. Ins. Co., 879 S.W.2d at 18.

       Defendants contend there is no evidence in the record of any objectively extreme degree

of risk or Hein’s subjective awareness of and conscious indifference to such risk, such as

speeding, reckless driving, or drug or alcohol use; rather, the evidence simply shows that Hein

attempted to brake but did not brake fast enough and read-ended Plaintiff’s vehicle. Plaintiff

responds that the cell phone records establish Hein made a total of seven phone calls between

4:51 p.m. and 4:57 p.m. (approximately one call per minute) leading up to and at the time of the




                                                8
accident and this posed an extreme degree of risk of which Hein was subjectively aware in terms

of his attention to driving.

        “Texas courts have repeatedly made clear that whether a driver is operating a car or truck,

acts that support a finding of ordinary negligence, such as a party’s failure to obey traffic laws,

will not support a finding of gross negligence.” Phillips v. Super Servs. Holdings, LLC, 189 F.

Supp. 3d 640, 656 (S.D. Tex. 2016) (collecting cases). There must be some additional act giving

rise to an “extreme degree of risk” to harm. U–Haul Int’l, Inc., 380 S.W.3d at 137.

        There are surprisingly few cases addressing whether the use of a cell phone at the time of

a motor-vehicle accident creates an extreme degree of risk that could support a claim of gross

negligence. The only case involving a motor vehicle accident and cell-phone use cited by the

parties in their briefing is Braun v. Clean Harbors Envtl. Servs., Inc., No. 1:14-CV-524, 2016

WL 7551118 (E.D. Tex. Jan. 25, 2016). In Braun, the court denied Defendants’ motion for

summary judgment on gross negligence under somewhat similar facts to this case. In Braun, the

plaintiff was driving a personal automobile; the defendant was operating an 18-wheeler and was

talking on his cell phone at the time of the crash. Id. at *1. The cause of the accident was

determined to be an unsafe lane change, which resulted in the defendant striking the plaintiff’s

automobile. Id. The defendant in Braun had a history of safety violations with his current

employer, but violations much more egregious than the traffic citations and other violations here:

he had received an overweight ticket for violating the Federal Motor Carrier Safety Act; had

been disqualified by the State of Louisiana as a commercial driver; had been previously

terminated due to his unsafe driving record; and had been prohibited from driving solo upon his

rehiring until he completed training. Id. On the day of the accident, only one month after his




                                                 9
rehiring, the defendant was driving solo and had not received any written approval allowing him

to do so. Id.

       The Braun court concluded that a fact question remained as to whether the driver was

grossly negligent, relying on evidence that the defendant was using his cell phone at the time of

the accident, had previously received training materials regarding the adverse effects of driving

while using a cell phone, had a history of serious safety violations, and had not received written

approval granting him solo driving privileges at the time of the accident. Id. at *4–5. In doing

so, the court relied on a case from the Texas Court of Criminal Appeals, Montgomery v. State,

369 S.W.3d 188 (Tex. Crim. App. 2012), which reversed an intermediate appellate court that had

overturned a jury verdict, reinstating a conviction for criminally negligent homicide. Id. at *5.

The Court of Criminal Appeals held that the state had introduced sufficient evidence at trial that

the defendant ought to have been aware of a risk of distraction created at least in part by talking

on a cell phone while driving. Id. The Braun court concluded that Montgomery “stands for the

proposition that a jury may consider whether cell phone usage while driving creates unsafe

driving conditions that involve an extreme degree of risk of which the driver is subjectively

aware.” Id.

       Other courts have also concluded that cell-phone usage at the time of a motor-vehicle

accident can raise a fact issue on the question of whether a driver’s conduct involved an extreme

degree of risk. In Olivarez v. Get Cargo, Inc., the court also denied summary judgment on a

claim of gross negligence, where there was evidence of the driver’s cell phone use and speeding,

but the record was unclear as to whether a hands-free device was used. No. SA-13-CA-391-

OLG-HJB, 2014 WL 12588337, at *7 (W.D. Tex. Sept. 25, 2014), report and recommendation

adopted sub nom. Olivarez v. Bozhinov, No. SA-13-CA-391-OLG, 2014 WL 12588338 (W.D.



                                                10
Tex. Oct. 21, 2014). In doing so, the court noted that hand-held mobile telephones, without use

of a hands-free device, are forbidden for use by commercial drivers. Id. (citing 49 C.F.R. §

392.82).

       Similarly, in Gaddis v. Hegler, the court held that there was a genuine issue of material

fact concerning whether the defendant was using a cell phone at or near the time of the accident

and whether such usage created a distraction that resulted in the defendant’s speeding and failure

to stop for a red light. No. 3:10-CV-249-CWR-LRA, 2011 WL 2111801, at *4–5 (S.D. Miss.

May 26, 2011). In doing so, the court acknowledged the high threshold for the entitlement of a

jury instruction on punitive damages but nonetheless denied summary judgment in favor of

allowing the evidence to develop at trial. Id. The court expressly noted that the denial of

summary judgment was without prejudice to the court reconsidering the issue at trial on a more

robust evidentiary record in the context of a Rule 50 motion. Id.

       The Court should take the same approach here. The undisputed evidence in this case

establishes that Hein made an unusually high number of calls in the ten-minute period of time

immediately surrounding the estimated time of the accident underlying this case. His cell-phone

records specifically reflect an outgoing call at 4:57 p.m., the estimated time of the accident on

the crash report. (Crash Report [#46-3] at 2; Cell Records [#46-1] at 10–11.) Although Hein

testified that these calls were made after the accident to inform JCT of the crash, this statement

has not been corroborated by any other evidence, and a jury could find his testimony not credible

in light of the objective cell phone records. Moreover, it will be up to a jury to decide whether it

believes Hein’s testimony that he always uses a hands-free device when using his cell phone

while driving. Finally, Hein’s record of an unsafe driving history with previous employers is

additional evidence the jury could consider in evaluating the degree of risk presented by his cell



                                                11
phone usage. In summary, the evidence raises a genuine dispute as to whether Hein was in fact

on his phone leading up to and at the time of the accident and whether his excessive cell-phone

usage created an extreme degree of risk of which he was subjectively aware. To reiterate, a

denial of Defendants’ motion for summary judgment on Plaintiff’s claim of gross negligence

against Hein does not preclude Defendants from re-urging this argument in a Rule 50 motion

during trial, nor foreclose the possibility of the District Court granting any Rule 50 motion.

          ii.    Gross Negligence of JCT

          Plaintiff alleges that JCT was grossly negligent with respect to various acts causing

Plaintiff’s injuries. (First Am. Compl. [#5] at ¶¶ 22–25.)       Defendants contend that Plaintiff

cannot establish his claim of gross negligence against JCT as a matter of law. The undersigned

agrees.

          Plaintiff advances two theories of JCT’s negligence—negligence based on a theory of

respondeat superior and negligence for its own acts of hiring, training, supervision, retention,

and entrustment of Hein. (Id. at ¶ 14.) Texas law recognizes the theory of respondeat superior,

under which “an employer may be vicariously liable for the negligent acts of its employee if the

employee’s actions are within the course and scope of his employment.” Goodyear Tire &

Rubber Co. v. Mayes, 236 S.W.3d 754, 757 (Tex. 2007).             Plaintiff cannot establish gross

negligence as to either theory.

          To impose punitive damages on an employer for the acts of its employee, there must be

clear and convincing evidence that JCT itself committed gross negligence by (1) authorizing or

ratifying the grossly negligent actions of Hein or (2) a vice principal (corporate officer,

supervisors, etc.) committing separate grossly negligent acts. Mobil Oil Corp. v. Ellender, 968

S.W.2d 917, 921 (Tex. 1998). Plaintiff has not proffered any evidence that any officer of JCT



                                                12
authorized or ratified Plaintiff’s cell phone usage on the day of the accident. Nor is there

evidence, let alone clear and convincing evidence, to support the allegation that JCT itself

committed acts involving an extreme degree of risk and had subjective awareness of such risk.

See U–Haul Int’l, Inc., 380 S.W.3d at 137.

       Plaintiff’s theory of gross negligence as to JCT is its alleged failure to continually train

Hein and failure to supervise his cell phone usage. In support of this theory, Plaintiff directs the

Court to Hein’s driver qualification file, which only documents training upon hiring and none

thereafter. (Employee File [#46-5] at 32; see also Hein Dep. [#41-1] at 84:4–13, 85:16–86:1

(discussing initial training provided by JCT).)      Plaintiff also cites to the deposition of its

designated expert, Kerry Nelson (the subject of one of the Daubert challenges at issue, see infra),

who stated in his deposition that a reasonably prudent transportation company would institute

ongoing safety training in order to establish a culture of safety within the corporation. (Nelson

Dep. [#46-6] at 137:11–14.) Even if the challenged testimony of Nelson were admissible, this

evidence is insufficient to support a claim of gross negligence.

       The cases cited by Plaintiff in support of its position that this evidence raises a genuine

fact issue on gross negligence are readily distinguishable from the evidence before the Court. In

Rayner v. Dillon, a Texas appellate court affirmed a trial court’s finding that an employer knew

of the extreme risk of allowing one of its drivers to continue to drive despite his repeated

violations for driving in excess of the eleven-hour limit prescribed by federal regulations to

prevent driver fatigue. 501 S.W.3d 143, 156–57 (Tex. App.—Texarkana 2016). The evidence

before the jury was that the employer was audited and found to be “fixing the books and

falsifying the records” and fined “thousands of dollars” for the 48 violations identified by the

auditor. Id. at 154. The employer conceded that it never admonished or disciplined the driver at



                                                13
issue for his log-book violations, even though he was the “second-worse perpetrator” in the fleet

and had been involved in two accidents before the audit. Id. The court concluded that this

“evidence was sufficient to permit the jury to form a firm belief or conviction that [the employer]

was aware of the extreme risk of serious injury [the driver’s] fatigued driving posed to others on

the road, yet continued to not only permit, but to tacitly encourage, [the driver] to drive in such a

state.” Id. at 156.

        There is no comparable evidence in the record that JCT knew that Hein was using his cell

phone in a manner that placed the public at an extreme risk of harm, such as failing to use his

hands-free device or making excessive phone calls throughout his shifts, and yet chose to

disregard it. A general failure to create a “culture of safety” through a lack of ongoing training

may in some circumstances create a fact issue on negligence but is not clear and convincing

evidence of gross negligence.

        The only other case cited by Plaintiff is a Texas appellate decision that did not even

involve a claim of gross negligence. See JBS Carriers, Inc. v. Washington, 513 S.W.3d 703, 710

(Tex. App.—San Antonio 2017) (holding that jury’s finding of direct negligence against JBS for

failure to train drivers on blind spot was supported by the evidence). More importantly, Plaintiff

failed to inform the Court that this holding was, in fact, reversed by the Texas Supreme Court,

which held that there was no evidence to support a claim that the lack of training was a

proximate cause of the plaintiff’s injuries. JBS Carriers, Inc. v. Washington, 564 S.W.3d 830,

842 (Tex. 2018). Plaintiff has failed to carry its burden to demonstrate that there is sufficient

evidence in the record from which a jury could find by clear and convincing evidence that JCT’s

failure to provide ongoing training or supervision with respect to Hein’s cell-phone usage was

grossly negligent or, as JBS Carriers demonstrates, a proximate cause of the accident at issue.



                                                 14
The Court should grant Defendants’ motion for summary judgment as to the gross negligence of

JCT.

        iii.    Direct Negligence of JCT

        The Court should also grant Defendants’ motion for summary judgment as to the direct

negligence of JCT based on its alleged negligent hiring, training, supervision, retention, and

entrustment of Hein.2 (Pl.’s Am. Compl. [#5] at ¶ 14.) “[T]he Texas Supreme Court has not

ruled definitively on the existence, elements, and scope of the torts of negligent hiring,

supervision, training, or retention.” Sanchez v. Transportes Internacionales Tamaulipecos S.A

de C.V., No. 7:16-CV-354, 2017 WL 3671089, at *2 (S.D. Tex. July 20, 2017) (citing Waffle

House, Inc. v. Williams, 313 S.W.3d 796, 804 n.27 (Tex. 2010)). “Regardless, to the extent that

these are viable claims under Texas law, they are based on an employer’s direct negligence

rather than its vicarious liability.” Id. (citations omitted).

        Texas law “instructs that where a plaintiff alleges ordinary (rather than gross) negligence,

and the employer stipulates to its vicarious liability for its employee’s negligence, a respondeat

superior claim and the type of direct negligence claims asserted here are ‘mutually exclusive’

means of recovering from the employer.” Id. at *2 (collecting cases); see also Ochoa v. Mercer

Transp. Co., No. 5:17-CV-1005-OLG, 2018 WL 7505640, at *3 (W.D. Tex. Dec. 10, 2018)

(granting summary judgment as to direct negligence claim where employer stipulated to

vicarious liability).

        JCT does not dispute that Hein was acting in the course and scope of his employment

with JCT at the time of the accident underlying this suit, and in doing so has stipulated to its



        2
         Plaintiff conceded at the January 29, 2019 hearing that there was no negligent
entrustment by JCT and focused on the allegations of negligent hiring, training, and supervision.


                                                   15
vicarious liability for any negligent acts or omissions of Hein. (Mot. for Summ. J. [#43] at 3.)

The undersigned is also recommending summary judgment be awarded to JCT on Plaintiff’s

claims of gross negligence. Accordingly, if a jury were to conclude that Hein was negligent and

that his negligence proximately caused Plaintiff’s injuries, JCT would bear vicarious liability for

his negligence regardless of any inadequacy in its hiring, training, supervision, or retention of

him as an employee. Ochoa, 2018 WL 7505640, at *3. Further, if the factfinder determines that

Hein was not negligent, then any negligence on the part of JCT in its hiring, supervision,

training, or retention of Hein could not have served as the proximate cause of Plaintiff’s

damages. Sanchez, 2017 WL 3671089, at *2. Thus, JCT is entitled to summary judgment on

Plaintiff’s claims against JCT for direct negligence as well.

                         IV. Defendants’ Motions to Exclude Experts

       Defendants also move to exclude two of Plaintiff’s designated experts—economist

Everett Dillman [#31] and trucking safety expert Kerry Nelson [#38]—under the standards set

forth in Rule 702 of the Federal Rules of Evidence and Daubert v. Merrell Dow

Pharmaceuticals, 509 U.S. 579 (1993). Again, the undersigned has authority to enter an order as

to these motions pursuant to 28 U.S.C. § 636(b)(1)(A). Defendants’ Daubert challenge as to

Dillman is denied, and their challenge as to Nelson is granted in part.

A.     Legal Standard

       In Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 589 (1993), the Supreme

Court held that trial judges must ensure that any and all scientific testimony or evidence admitted

is not only relevant, but reliable. Subsequent to Daubert, Rule 702 of the Federal Rules of

Evidence was amended to provide that a witness “qualified as an expert . . . may testify . . . in the

form of an opinion . . . if (1) the expert’s scientific, technical, or other specialized knowledge



                                                 16
will help the trier of fact to understand the evidence or to determine a fact issue, (2) the

testimony is based upon sufficient facts or data, (3) the testimony is the product of reliable

principles and methods, and (4) the witness has applied the principles and methods reliably to the

facts of the case.” Fed. R. Evid. 702. The Daubert analysis applies to all proposed expert

testimony, including nonscientific “technical” analysis and other “specialized knowledge.”

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999). When expert testimony is

challenged under Daubert, the burden of proof rests with the party seeking to present the

testimony. Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (5th Cir. 1998). A district court

enjoys broad discretion in determining the admissibility of expert testimony, and such decisions

will not be disturbed on appeal unless a ruling is “manifestly erroneous.” Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 142 (1997).

B. Analysis

        i.      Everett Dillman

        In his expert report, Dillman opines on Plaintiff’s economic damages based on an

impaired earning capacity due to the injuries he sustained in the accident underlying this lawsuit.

(Dillman Expert Report [#16-2].) Defendants challenge Plaintiff’s designation of Dillman, an

economist, on the basis of reliability. Defendants concede that Dillman is qualified to render an

opinion on Plaintiff’s economic damages and that his theories are well established; Defendants

simply argue that Dillman did not apply these theories in a reliable manner, i.e., that his

methodology was flawed, and therefore, that he should not be permitted to testify as an expert on

these matters at trial.

        Dillman’s expert report demonstrates that he calculated the present value of Plaintiff’s

future earning capacity by taking the average of three years of Plaintiff’s earnings—2015, 2016,



                                                17
and 2017—and multiplying it by Plaintiff’s life expectancy based on work-life tables suggesting

someone of Plaintiff’s age, education, and sex would live to age 70. (Id. at 2.) Dillman’s expert

report also includes an opinion as to the value of Plaintiff’s lost fringe benefits at the private

industry average, lost household services, and future medical care costs. (Id. at 4, 8, 10.) In his

written response and at the hearing, Plaintiff stipulated he would not offer at trial Dillman’s

opinion on present value of household services and future medical care and costs. Thus, the

contested opinions are only Dillman’s opinions on Plaintiff’s future earning capacity to age 70

and the value of lost fringe benefits. Dillman stated in his deposition that he does not intend to

testify regarding Plaintiff’s ability to work; i.e., he is not testifying as a vocational expert.

(Dillman Dep. [#31-1] at 74:2–11.)

        Defendants challenge the reliability of Dillman’s opinions on Plaintiff’s earning capacity,

contending that Dillman selectively chose to evaluate Plaintiff’s earning capacity based on the

highest of three years of income, when he was provided W-2 records for Plaintiff dating back to

2006.    Defendants also complain that his opinions are generally unreliable and without

foundation, because Plaintiff has not established—through the testimony of a vocational expert

or otherwise—that his earning capacity is currently impaired at all. Defendants claim there is

some evidence that Plaintiff has continued to work since the accident and received a pay

increase.

        As to Dillman’s decision to average the three years of wage information, this calculation

method is not per se unreliable, particularly in light of the fact that Dillman chose to use the most

recent three years. Defendants may certainly cross examine Dillman on why he averaged three

years of wage information and can argue that the window is misleading. As to Defendants’

challenge based on Plaintiff’s apparent lack of current impairment, the Court agrees with



                                                 18
Defendants that Dillman will only be permitted to tesfity on Plaintiff’s economic damages

related to any alleged reduced earning capacity if Plaintiff at trial first lays the foundation that his

earning capacity has, in fact, been impaired due to the accident. If the evidence establishes the

contrary—that Plaintiff has continued to work at the same or a higher pay rate than prior to the

accident—Dillman will not be permitted to testify because his testimony would not be relevant

or assist the jury in evaluating his damages. This is not a basis for prophylactically excluding

Dillman’s testimony on this topic at this stage of the proceedings, however. Defendants may

bring a motion in limine before the Court or contemporaneously object on relevancy grounds if

the appropriate foundation has not been established regarding Plaintiff’s earning capacity.

          Regarding Dillman’s opinions on fringe benefits, Defendants argue that there is no

evidence that Plaintiff ever received fringe benefits such that this testimony would assist the jury.

This challenge is also better addressed through a motion in limine or a contemporaneous

objection for lack of foundation if the evidence presented at trial does not establish the existence

of such benefits. In sum, for the foregoing reasons, Defendant’s motion to exclude Dillman is

denied.

          ii.    Kerry Nelson

          Defendants seek to exclude the testimony of expert Kerry Nelson also on the basis of

reliability. This motion is granted in part.

          Nelson is a trucking safety expert and former highway patrol officer with the Arizona

Department of Public Safety who has been designated to testify as to Hein’s failure to be

attentive and to maintain safe following distance and as to the duty of JCT to provide its drivers




                                                  19
with ongoing safety training.3 The parties agreed at the hearing that if the Court were to dismiss

the claims against JCT for direct negligence, Nelson’s testimony on JCT’s duty to train its

drivers would no longer be relevant and assist the jury. Because this is the undersigned’s

recommendation to the Distict Court, this order only considers Nelson’s opinion as to Hein’s

failure to be attentive, to keep a safe following distance, and to take proper evasive action as the

cause of the accident at issue.4

       Defendants maintain that Nelson’s opinions are unreliable because they have not been

tested or peer reviewed and merely constitute his subjective interpretation of the events leading

up to the accident. Additionally, Defendants argue that Nelson improperly attempts to testify as

to accident reconstruction, when he has not been designated as an accident reconstructionist, and

he has conceded that he is not qualified to give testimony regarding causation because he did not

do any actual scientific reconstruction in this case; did not inspect or take pictures of the

vehicles; and did not go to the scene, interview witnesses, or make any calculations or analysis as

to speed. (See Nelson Dep. [#38-1] at 48, 66, 89, 98–99, 109.) Rather, he admits that he simply

reviewed the police report and Hein’s deposition, as well as the Federal Motor Carrier Safety

Regulations and the Texas Commercial Motor Handbook regarding the need to maintain a safe

following distance. (Id. at 54, 72, 74.)




       3
          Nelson’s report also includes opinions about the legal status of Hein with respect to his
employment with JCT. Because JCT has stipulated to Hein’s actions being in the course and
scope of his employment with JCT, this challenge is moot.
       4
           If the District Court rejects the undersigned’s recommendation as to the direct
negligence claims against JCT, Defendants may renew their challenge to Nelson’s testimony
regarding JCT’s duty to provide ongoing training outside the deadlines set forth in the Court’s
Scheduling Order.


                                                20
        The Court agrees that Nelson is not qualified to testify on accident reconstruction in this

case, and Nelson himself essentially concedes as much in his depostion. Accordingly, Nelson is

not permitted to testify regarding his opinions that (1) Hein failed to keep a safe following

distance behind Plaintiff; (2) Hein ignored the recommendation concerning a safe following

distance behind another vehicle; (3) Hein failed to engage proper and timely evasive action prior

to the collision; and (4) Hein was responsible for the collision and injury of Plaintiff. These

opinions constistute the majority of Nelson’s opinions as summarized in his expert report.

However, Nelson is permitted to testify as a trucking safety expert on 18-wheelers generally,

including safe following distances for 18 wheelers and protocols to avoid a collision when

operating an 18-wheeler, as such testimony may assist the jury in understanding standards for

safely operating an 18-wheeler, standards that are likely not within a typical juror’s general

knowledge.

                        V. Conclusion, Recommendation, and Order

       In summary, having considered Defendants’ motions, the various responses, replies, and

supplements thereto, the summary judgment record, and the arguments of counsel at the hearing,

the undersigned recommends that Defendants’ Motion for Summary Judgment on Gross

Negligence [#41] be DENIED IN PART AND GRANTED IN PART, and Defendants’ Motion

for Summary Judgment on Plaintiff’s “Direct” Claims of Negligence [#43] be GRANTED as

follows:

       -   Defendants’ motions for summary judgment with regard to Plaintiff’s claims against
           Defendant Three Diamond Leasing should be GRANTED;

       -   Defendants’ motions for summary judgment with regard to Plaintiff’s claims against
           Defendant JCT for direct negligence and gross negligence should be GRANTED;

       -   Defendants’ motion for summary judgment with regard to Plaintiff’s claims for gross
           negligence against Defendant Hein should be DENIED and these claims, as well as

                                                21
           Plaintiff’s claims against Defendant Hein for simple negligence and against
           Defendant JCT as to respondeat superior liability, should proceed to trial.

       IT IS ALSO ORDERED that Defendants’ Objection and Motion to Strike the

Testimony of Plaintiff Expert, Everett Dillman, Ph.D. [#31] is DENIED.

       IT IS FURTHER ORDERED that Defendants’ Objection and Motion to Strike the

Testimony of Plaintiff Expert, Kerry Nelson [#38] is GRANTED IN PART as stated herein. In

all other respects, the motion is denied.

              VI. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

                                                 22
conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 16th day of April, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                              23
